FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                           NOVEMBER 17, 2021
                                                                        STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2021 ND 201

In the Interest of L.L.D.R., a child

M.A., Mother,                                          Petitioner and Appellant
      v.
A.R., Father,                                         Respondent and Appellee
      and
North Dakota Department of
Human Services; Burleigh County
Human Service Zone,                                                Respondents
      and
State of North Dakota Child
Support Division,                               Statutory Real Party in Interest



                                 No. 20210130

Appeal from the Juvenile Court of Burleigh County, South Central Judicial
District, the Honorable Jason J. Hammes, Judicial Referee.

AFFIRMED.

Per Curiam.

Alyssa L. Lovas, Bismarck, N.D., for petitioner and appellant; submitted on
brief.

Kiara C. Kraus-Parr, Grand Forks, N.D., for respondent and appellee;
submitted on brief.
                             Interest of L.L.D.R.
                                No. 20210130

Per Curiam.

[¶1] M.A., the mother of L.L.D.R., appeals from a juvenile court order
declining to terminate the parental rights of A.R., the father of L.L.D.R. The
juvenile court found that A.R. “has not abandoned the child and it is not in the
child’s best interest that his parental rights be terminated at this time.” On
appeal, M.A. argues that the juvenile court erred in finding L.L.D.R. is not an
abandoned child and that the court erred in dismissing M.A.’s petition to
terminate A.R.’s parental rights. We conclude that the juvenile court did not
abuse its discretion in its decision to deny termination of A.R.’s parental rights
because M.A. did not “establish[] that denying the petition would seriously
affect the child’s welfare.” Interest of B.H., 2018 ND 178, ¶ 6, 915 N.W.2d 668.
Because this issue is dispositive, we decline to address other issues raised on
appeal. We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1